Case 2:19-cv-03365-DRH-SIL Document 56 Filed 05/11/20 Page 1 of 3 PageID #: 1178




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK
                              CENTRAL ISLIP DIVISION

 APTIVE ENVIRONMENTAL, LLC,                         §
                                                    §
        Plaintiff,                                  §
 v.                                                 §
                                                    §
 VILLAGE OF EAST ROCKAWAY,                          §          No. 2:19-cv-03365-SJF-SIL
 NEW YORK,                                          §
                                                    §
        Defendant.                                  §
                                                    §
                                                    §


      PLAINTIFF’S NOTICE OF CROSS-MOTION FOR SUMMARY JUDGMENT



        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, L.R. 56.1

 Statement of Material Facts, Declaration and exhibits attached thereto, the documents on file in

 this action, and such other arguments or evidence that may be presented on Reply or at a hearing

 on this matter, Plaintiff Aptive Environmental, LLC, by its undersigned attorneys, will and hereby

 does move this Court, before the Hon. Sandra J. Feuerstein, United States District Judge for the

 Eastern District of New York, 100 Federal Plaza, Central Islip, New York, 11722, as soon as

 counsel can be heard, for an order under Rule 56 granting summary judgment in Plaintiff’s favor,

 in the following manner:

        (1)     Judgment as a matter of law that the $200 solicitation fee of the Village of East
                Rockaway, New York (the “Village”), found at §§ 171-3 and 171-5(A) of the
                Village Code, violates the First Amendment rights of Aptive, others similarly
                situated, and Village residents, both facially and as applied; and

        (2)     A permanent injunction barring enforcement of the $200 Solicitation Fee found at
                §§ 171-3 and 171-5(A) of the Village Code.


 Dated: March 31, 2020                        Respectfully submitted,
Case 2:19-cv-03365-DRH-SIL Document 56 Filed 05/11/20 Page 2 of 3 PageID #: 1179




                                     Daniel E. DeCicco, Esq.
                                     DARGER ERRANTE YAVITZ & BLAU LLP
                                     116 East 27th Street at Park Avenue
                                     New York, NY 10016
                                     (212) 452-5300

                                     /s/ Kent D. Krabill
                                     Kent D. Krabill, admitted pro hac vice
                                     Texas Bar No. 24060115
                                     kkrabill@lynnllp.com
                                     Samuel Clinton Cowan, admitted pro hac vice
                                     Texas Bar No. 24109760
                                     ccowan@lynnllp.com
                                     LYNN PINKER COX & HURST, LLP
                                     2100 Ross Avenue, Suite 2700
                                     Dallas, Texas 75201
                                     (214) 981-3800

                                     Attorneys for Plaintiff
                                     Aptive Environmental, LLC
Case 2:19-cv-03365-DRH-SIL Document 56 Filed 05/11/20 Page 3 of 3 PageID #: 1180




                                 CERTIFICATE OF SERVICE

        I hereby certify that on March 31, 2020, a true and correct copy of the above and foregoing

 was served on all counsel of record via email, and a cover letter filed on ECF, in compliance with

 the Court’s Individual Rule 4(B).

                                                     /s/ Kent D. Krabill
                                                     Kent D. Krabill
